Petition unanimously granted, without costs, determination annulled and respondent directed to comply with the public hearing requirements of EDPL article 2. Memorandum: Petitioners seek review of respondent’s determination that a proposed taking of an eight-foot strip along the north edge of petitioners’ property for the purpose of building a sidewalk is de minimis and, hence, not subject to compliance with the provisions of EDPL 206 (subd [D]).
Having considered the quantity of land sought to be acquired, nearly 2,600 square feet of petitioners’ residential lot, and the *1141significant public controversy revealed by the record over the location of the sidewalk, we find that the proposed taking is not de minimis and direct respondent to comply with the public hearing requirements of EDPL article 2. (EDPL 207, subd [B].) Present — Dillon, P. J., Green, O’Donnell, Moule and Schnepp, JJ.